Newton, J.
Defendant was arrested for operating a motor vehicle while under the: influence of alcoholic liquor and subsequently the operator’s license of defendant was revoked for refusal to take a blood, breath, or urine test. The order of revocation was appealed.
The record discloses that the requirements of section 39-727.03 (2), (4), and (5), R. S. Supp., 1972, were complied with and defendant was given the choice of taking a breath, blood, or urine test. Defendant refused to take a test. Defendant insists that after he had refused to take a test, it was incumbent upon the arresting officer to again advise the defendant of the consequences of failing to take the test.
Section 39-727.03 (5), R. S. Supp., 1972, requires that any “person who is required to submit * * * to a chemical blood, breath or urine test * * * shall be advised of the consequences of refusing to submit to such test.” This admonition was given- but we fail to find any statutory requirement that it be repeated after a defendant refuses to take the test. The proposition advanced is without merit.
The judgment of the District Court is affirmed.
Affirmed.